*232Former opinion adhered to and judgment affirmed April 29, 1919.
On Rehearing.
(180 Pac. 510.)
In Banc.
This cause of action arose out of injuries received by the plaintiff, caused by the giving way of the basement steps in a house which she was renting from the defendant, precipitating her to the basement floor, and wounding her more or less seriously upon projecting nails.
The case has been once heard in Department No. 2, and now comes up for rehearing before the full court.
Former Opinion Adhered to.
On rehearing, for appellant there was a brief over the name of Messrs. Flegel, Reynolds & Flegel, with an oral argument by Mr. John W. Reynolds.
For respondent there was a brief over the names of Mr. W. R. Shively and Mr. J. G. Arnold, with an oral argument by Mr. Shively.
BENNETT, J.
We are met at the threshold of the case by the urgent claim of defendant, that this is an action in tort, and that the tenant cannot recover against the landlord in such an action, or indeed at all, for personal injuries caused by a failure to repair, even where there is an agreement on the part of the landlord to repair, but that the only remedy of such tenant, is directly upon the contract, for the breach of the same, in which action (as is claimed) such a personal injury would be too remote and not within the contemplation of the parties.
*233Upon this question of whether a tenant can recover against the landlord for a personal injury under such circumstances, the authorities are very much divided. At common law, and even under the Codes, a great deal of labor has been expended, and much learning applied in the attempt to exactly and accurately define a tort, and to distinguish it from a mere breach of contract. The real meaning of “tort” has been found so elusive and nebulous, that while many courts and text-writers have attempted to fix exactly its scope and limitations, and its relations to contract rights, yet none of their definitions and limitations have been found sufficiently accurate to be generally accepted: 38 Cyc. 415.
In Hayes v. Mutual Life Ins. Co., 125 Ill. 626 (18 N. E. 322,1 L. R. A. 303), a tortious act is defined as,
* ‘ The commission or omission of an act by one, without right, whereby another receives some injury.”
It is sometimes defined as synonymous with “private wrong,” “private injury” or “civil wrong”: Rhobidas v. Concord, 70 N. H. 90 (47 Atl. 82, 185 Am. St. Rep. 604, 51 L. R. A. 381). Bishop, in his work on Noncontract Law, after defining it as a civil wrong inflicted otherwise than by a mere breach of contract, says:
“To be more nicely accurate, a tort is one’s disturbance of another in rights which the law has created, either in the absence of contract or in consequence of a relation which a contract has established between, the parties. ’ ’
In Rich v. New York Cent. etc. Ry. Co., 87 N. Y. 382, Judge Finch says:
“We have been unable to find any accurate and perfect definition of a tort. Between actions clearly ex delicto and those as clearly ex contractu there exists *234what has been termed, a border land, where the lines of distinction are shadowy and obscure, and the tort and the contract so approach each other and become so nearly coincident as to make their practical separation somewhat difficult.”
Perhaps under our Code systems, we should not attempt to place too much stress upon a somewhat arbitrary and ill-defined distinction between torts and contracts. It is a theory of the Code procedure that a party shall have full redress for all legal wrong, whether the wrong results from a breach of contract or from á breach of more general law. It is obvious that many times, and in many cases the injury will depend partly upon contract and partly upon a tort or wrong. In an action against a carrier of passengers the right of the injured passenger depends en-. tirely upon his contract to be carried safely, and he could not recover without such contract either expressed or implied, and yet superimposed upon the contract is the wrongful and negligent breach, causing an injury to his person, which was not directly contemplated by the contract, and for which the contract provides no measure of damages. To say that the passenger must separate the two, and depend wholly upon the negligent wrong, on the one hand, or the mere breach of contract alone on the other, would be to deprive him effectually of a complete remedy.
3. In a case like this we think that when a landlord agrees to keep his premises in repair, the law fastens upon him a duty to keep that contract, and if he violates that duty, after notice of the dangerous condition, he ought in principle to be liable for whatever injuries the tenant naturally and necessarily receives from .such breach of duty. If the only injury is one directly contemplated in the contract, as the decreased value of the use of the premises, the action of the tenant *235would be purely upon tbe contract. But if tbe negligence of the landlord resulted, necessarily and naturally, in some further injury to his person or property, he may bring an action, like the one at bar, and it is of little importance whether it is called technically an action on contract or an action upon the tort, or whether it partakes of a double nature, depending upon both tort and contract.
It is true there are many authorities which can be cited against this view. A great many of these are presented in the very exhaustive brief of the learned attorneys for appellant. It may be that in mere numbers, the burden of authority is that way. But the law upon this point is in a state of change, and we think the better rule, and that declared by the majority of the later eases, sustains a recovery by a tenant against the landlord for personal injuries caused by a failure to repair where the landlord has directly promised and agreed to make the necessary repairs, and had notice of the dangerous condition.
The authorities are so numerous on each side that it would be unnecessary labor to attempt to segregate and compare them.
Among the very late cases supporting the rule as we have stated it are those of Mesher v. Osborne, 75 Wash. 439 (134 Pac. 1092, 48 L. R. A. (N. S.) 917), and Ehinger v. Bahl, 208 Pa. St. 250 (57 Atl. 572).
It is urged on rehearing that the Washington case, supra, does not really declare, this doctrine, but only quotes the same from the work of Shearman & Red-field on Negligence, but we think the court intended to make that quotation a part of its opinion. The court had already said:
“Where there is a general duty, even though it arises from the relation created by, or from the terms of the contract, and that duty is violated, either by *236negligent performance or negligent nonperformance, a landlord may be held as for a tort. Between landlord and tenant, as in other relations, there is always the general duty to so use one’s own as not to injure another.”
And then the court, after reviewing the authorities, quotes, as it seems to us, with complete and expressed approval, the language from Shearman & Redfield, as follows:
■ “A carefully compiled and discriminating text, after noting-the hopeless conflict of the authorities and the hairsplitting distinctions indulged by some of the courts, uses the following language: ‘ * The law on the subject is in a state of transition. In some of the earlier cases holding that an action of toft did not arise on a breach of the covenant in the case presented, the general expressions used would include the proposition that no such action could arise. But it is believed that, restricting those cases to the issue presented, there is nothing to exclude general harmony on the proposition where there is a covenant by the landlord to keep the premises in safe and tenantable condition, and the landlord has knowledge or notice of the existence of such defects as renders the use of the property in the manner contemplated by the lease dangerous to the tenant, and the tenant, his guests or family, suffer personal injury therefrom alter a reasonable time for making the premises safé, since such notice or knowledge, in the absence of contributory negligence, the landlord is liable in an action of tort therefor. In those jurisdictions where damages' for personal injuries are held recoverable against the landlord for injuries caused by the want of repairs he had agreed to make, and of the necessity of which he had been notified, it is said that the nature of the covenant is such as naturally to create a reasonable anticipation that the neglect to perform it will probably be the pause of personal injuries being inflicted on the tenant, his guests, family, and servants; that the covenant gives rise to a corresponding duty either to exercise such supervision as may be necessary, or to *237act with requisite promptness on notice, as the case may require; and that an action of tort is maintainable for the injury consequent on the neglect to perform it, the covenant being set up as a matter of inducement.
The Pennsylvania case, Ehinger v. Bahl, 208 Pa. St. 250 (57 Atl. 572), is almost exactly on all-fours with this case. There the plaintiff had discovered a crack in the building he was occupying, and had notified the defendant, who was the owner of the building, and who promised to have it fixed right away. She did not do so, but put off the repairing and was notified again, and again promised to take care of it but did not do so, and the building fell and caused a serious damage to plaintiff’s goods. The plaintiff was nonsuited in the court below, but the decision was reversed in the appellate court in a careful and well-considered opinion.
4. In this case we think it clearly appears that there was evidence from which the jury might find that there was a general contract, at the time plaintiff went into the building, that the defendant would make such repairs from time to time as were necessary to make the building habitable, and that in pursuance of that arrangement plaintiff, when the steps became unsafe, went to the defendant and to his agent, and notified him of the condition the steps were in. The defendant’s agent came and looked at the steps. Amber Ashmun, daughter of the plaintiff, testified:
“Well, he looked at the steps and he said he would have them fixed immediately. ’ ’
Mr. De Graff, agent of the defendant, practically admits this, saying:
“When we were at the bottom (of the steps) I told her I would order them fixed right away, and that she should be careful in the meantime.”
*238Defendant himself, testified:
<fMr. De Graff had his orders to repair everything that was a necessity.”
Under this evidence the jury might well find an agreement to repair whenever necessary to make the building safely habitable.
5. However, it is urged that this agreement was without consideration, but we do not think this contention can be sustained.
The plaintiff, testifying in regard to the original contract to make necessary repairs, says:
“I told him he would have to have the house kept in repair or I could not live there, and he said they would keep it in repair.”
And again in cross-examination:
“Q. What was necessary at that time to be done, they were willing to do to keep you as a tenant?
“A. Yes, they were willing to keep it in repair.”
It appears from the evidence that the defendant was receiving $25 per month for the use of the premises, and we think the jury could infer, that the agreement to fix these particular steps, referred back to the original contract and had reference thereto, and that the continued occupation by' the tenant, and the payment of the rent, was a sufficient consideration.
Upon this question the case of Ehinger v. Bahl, 208 Pa. St. 280 (57 Atl. 572), from the Pennsylvania Supreme Court, already cited, is directly in point, in which the court said':
“It is argued there was no valid contract to repair. We think there was a valid contract, and a good consideration for it; he was induced to remain because she promised to make substantial, possibly extensive repairs; she secured a desirable tenant who would have abandoned the property that day if she had not made *239the promise; the promise was not to be performed in the indefinite future, but the same day it was made. It is argued there was no promise which bound the tenant. We think there is a reasonable inference of a promise which the jury might have drawn, that he was to remain and pay rent for at least a month longer; for, it should be noted, he was not bound to stay a day at the peril of himself, family and goods, and she promised to relieve him of the peril that very day. The mutual promises, if as alleged, constituted a sufficient consideration; but resting wholly in parol what they were and what the parties meant was for the jury.”
6. The question of contributory negligence was clearly one for the jury. When plaintiff found the steps were in a dangerous condition she was in the actual occupation of the premises with her family and household goods. She had the choice of remaining until the repairs were made, or attempting to remove to some other place. To do the latter she would first have to find a place to which she could remove. She had the landlord’s general promise to repair. She notified him at once about the dangerous condition of the steps, and he promised to repair them immediately. Under these circumstances, according to her testimony, she remained on the premises, using the steps carefully. We think it was clearly a question for the jury as to whether she was negligent in so doing, and as to whether the defendant was negligent in delaying to repair.
The case was analogous to the case of a servant who, finding a dangerous condition, notifies the master of that dangerous condition, and upon the master’s promise, returns to his work, depending upon the master to repair. In such cases it has been generally held that contributory negligence is a question for the jury.
*2407. There seems to he only one other serious question present in the case at bar, namely; whether or not there was reversible error in thé ruling of the court excluding the testimony of Miss Mayme Kube. The record of the case in that matter was as follows: The witness, having qualified herself as being a nurse at the hospital, was asked:
“Q. What condition is indicated by the chart, or what do you know from personal memory of the facts, as to her obeying directions, or as to her being refractory?
“A. Well, she would remove the dressings from her legs when the nurse asked her not to — :
“Mr. Arnold (Interrupting): Just a minute. I do not understand that there is any carelessness or negligent treatment pleaded in this action at all, and I don’t think that would be competent under the plead-, ings in the case. I understand the purpose is to show she was careless and negligent in treating herself?
. “Mr. Reynolds: Our object is to explain, as far as possible, to what extent the condition we find is due to the injury and to what extent it is due to other things. It would all bear on the good faith of the patient, and explain the results.
‘ ‘ The Court: I think the rule of law is that you must plead that. Do not understand the court to say that you have not a right to show what her condition was; but if her condition was brought about by some treatment, you should state that, just the same as if you claimed her condition came from some inherent disease she had. That will be the ruling of the court. Objection sustained.
“Mr. Reynolds: I will save an exception.”
We do not think it was necessary to plead, that part of the injuries for which plaintiff was complaining, was caused by the subsequent act of the plaintiff, rather than by the original accident. This was not ‘ ‘ contributory negligence. ’ ’ It was simply an aifirma*241tive way of showing that part of the suffering of which plaintiff had complained in her evidence, did not result from the accident at all, but from her own subsequent acts. It is apparent that if a man suffers a' broken arm, by reason of the negligence of some other person, and when he is about well breaks it again, either willfully or accidentally, he cannot recover for the second injury, from the person liable for the first; and if he attempts to do so, and presents to the jury evidence of his subsequent suffering, the defendant, without any pleading and as a matter of mere negation, has a right to prove that part or all of the suffering actually or probably resulted from the second injury.
This was the conclusion reached in the opinion of Mr. Justice Benson in Theiler v. Tillamook County, 81 Or. 277 (158 Pac. 804), where a similar question was involved, and with the reasoning of that opinion we are entirely satisfied.
8. A close question, however, arises as to whether the defendant disclosed sufficiently to the court, what the testimony, which was not admitted, would have been, and whether or not it would have been favorable to the defendant.
This court has repeatedly held that before a party can take advantáge of an error of this kind, he must state to the court what he expects the answer of the witness will be. This is not only for the purpose of first advising the trial court, but it is also nec.essary so that this court, may know whether the answer excluded would have been favorable to the party offering it, and, therefore, would justify a.reversal and new trial. For instance, in this case it might be that in the event of a reversal and new trial this same witness being called and permitted to testify, might say that she knew nothing further, or that they were about to take *242the bandages off anyway aqd it did not make any difference in her’ condition.
It will be noticed the court made no order excluding the answer of the witness already given, and there was no offer to SI19W that she could have testified to any further fact, or whether her testimony would have been favorable to the defendant.
In the case of Hill v. McCrow, 88 Or. 299 (170 Pac. 306), a question was presented almost exactly similar, and the record was much in the same condition. A witness having been asked if he had had a conversation with a certain Mr. Keyt, was asked:
“State to the court now what the conversation was.
“Counsel for plaintiff objected as incompetent, irrelevant and immaterial, and a matter after the transaction was closed. ”
Thereupon, counsel for defendant stated:
“If the court please, it is like this, they are claiming a W. E. Davidson & Co. was the owner of this note and Mr. Keyt was trying to arrange a disposal of that note to Mr. McCrow. That is what we wished to show. # * This, of course, occurred the day before Hill claims to have got the note.” '
The court sustained the objection, to which an exception was saved. Upon appeal the court said:
“The record does not disclose what the answer <jf the witness would have been had he answered. The offer is a general statement of the fact that it was expected to show, but it does not appear whether the evidence of the witness would prove such fact or not. We cannot say from the record that there was any material evidence excluded or that there was any prejudicial error.”
To the same effect is Kelly v. Highfield, 15 Or. 277 (14 Pac. 744); Strickler v. Portland Ry. L. & P. Co., 79 *243Or. 526 (144 Pac. 1193, 155 Pac. 1195), and many other Oregon cases.
It is the opinion of á majority of the court that the defendant did not come within the rule thus so frequently laid down by this court, in showing that testimony favorable to the defendant. was actually excluded by the court.
9. The same question was sought to be raised by an instruction requested by the defendant. While the instruction asked for was not given, the court seems to have sufficiently covered the same proposition by its general charge, in which the court said:
“It is therefore necessary for the plaintiff to prove by a preponderance of the evidence that any injury or ailment from which she may be suffering, were caused by the defendant’s negligence before she can recover buy damages therefor, and if it should appear from the evidence that any of plaintiff’s suffering may be attributed to some other cause, than the negligence of the defendant; then she is not entitled to have such particular considered in your appraisement of damages.”
There being no reversible error, our former opinion is adhered to and the judgment is affirmed.
Former Opinion Approved and Judgment Affirmed.